Citation Nr: 1032706	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-36 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for cervical spine 
fracture residuals of C1 and C2, currently evaluated as 20 
percent disabling prior to November 3, 2009, and as 30 percent 
disabling from November 3, 2009.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, to include as secondary to the 
Veteran's service connected cervical spine disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to November 
1979, and had subsequent reserve service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied the Veteran's claims.  These claims were 
remanded in January 2009 for further development and now return 
again before the Board.  During the course of this appeal, the 
Veteran's rating for his service connected cervical spine 
disability was increased to 30 percent, effective November 3, 
2009, therefore, the issues in appellate status are as listed 
above.


FINDINGS OF FACT

1.  Prior to November 3, 2009, the Veteran's cervical spine 
disability was manifested by pain and significant limitation of 
motion, but no ankylosis.

2.  From November 3, 2009, the Veteran's cervical spine 
disability has been manifested by pain and significant limitation 
of motion, but no ankylosis.

3.  The preponderance of the medical evidence of record indicates 
that the Veteran's lumbar spine disability is not related to 
service or to the Veteran's service connected cervical spine 
disability.





CONCLUSIONS OF LAW

1.  For the time period prior to November 3, 2009, the criteria 
for an evaluation of 30 percent, but no higher, for the Veteran's 
cervical spine disability, have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2009).

2.  For the time period from November 3, 2009, the criteria for 
an evaluation higher than 30 percent for the Veteran's cervical 
spine disability have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2009).

3.  A lumbar spine disability was not incurred or aggravated in 
the Veteran's active duty service, nor is it secondary to any 
service connected disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. § 
3.159(b) (1).
Here, the duty to notify was satisfied by way of letters sent to 
the Veteran in November 2004, March 2006, April 2006, and 
February 2009.  These letters informed the Veteran of what 
evidence was needed to establish the benefits sought, of what VA 
would do or had done, and of what evidence the Veteran should 
provide.  The Veteran was also specifically informed of the law 
as it pertains to effective dates by the February 2009 and March 
2006 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  While most of the notices were not provided until after 
the rating decision that is the subject of the current appeal, 
this error is harmless because readjudicating the claims in the 
November 2007 and April 2010 supplemental statements of the case 
"cures" this timing problem.  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 
1333-34.

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records and providing the Veteran with examinations, and 
providing the Veteran with a local hearing at the RO.  
Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran in the 
development of his claims.  Under the circumstances of this case, 
additional efforts to assist the Veteran in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (holding that strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case and that such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran).  Consequently, the duty to 
notify and assist has been satisfied.

The Board also finds that the there has been substantial 
compliance with its January 2009 remand directives as a February 
2009 VCAA notice letter was sent to the Veteran, the Veteran 
reported no additional treatment of his back disabilities since 
January 2007, and a VA spine examination was performed in 
November 2009.  
See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand 
is not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 
Entitlement to an increased rating for cervical spine fracture 
residuals of C1 and C2, currently evaluated as 20 percent 
disabling prior to November 3, 2009, and as 30 percent disabling 
from November 3, 2009.

The Veteran contends that a higher rating is warranted for his 
service-connected cervical spine disability, as he feels this 
disability has increased in severity since his last evaluation.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2009).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. Part 4, § 4.7 (2009).  In addition, the United States 
Court of Appeals for Veterans Claims (hereinafter "Court") has 
also held that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made, resulting in staged rating, which 
is already the case in this claim. Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's entire history is reviewed when making disability 
evaluations.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  In evaluating the Veteran's claims, all regulations 
which are potentially applicable through assertions and issues 
raised in the record have been considered, as required by 
Schafrath.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting from 
the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 38 C.F.R. § 4.40 (2009).

The Court has held that the Board must determine whether there is 
evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or flare-
ups when the joint in question is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

As noted above, the Veteran's cervical spine disability is 
currently rated 20 percent disabling prior to November 3, 2009, 
and as 30 percent disabling from November 3, 2009.  Effective 
September 26, 2003, the schedule for rating spine disabilities 
was changed to provide for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243), 
which is not at issue in this case.  The Veteran's increased 
rating claim was filed in September 2004; accordingly, only the 
amended criteria will be employed in the adjudication of this 
claim.  

In order to receive a 100 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine, the Veteran must 
demonstrate ankylosis of the entire spine.  Assignment of a 40 
percent rating requires unfavorable ankylosis of the entire 
cervical spine.  The criteria for a 30 percent rating are: 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 percent 
rating is warranted for: forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees. 

Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion is zero to 45 degrees, and left and right lateral 
rotation is zero to 80 degrees.  The normal combined range of 
motion of the cervical spine is 340 degrees.  The normal ranges 
of motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The fact that these criteria include symptoms such as pain, 
stiffness, aching, etc., if present, means that evaluations based 
on pain alone are not appropriate, unless there is specific nerve 
root pain, for example, that could be evaluated under the 
neurologic sections of the rating schedule.  See 68 Fed. Reg. 
51,455 (Aug. 27, 2003).

Taking into account all relevant evidence for the time period 
prior to November 3, 2009, the Board finds that the criteria for 
an evaluation of 30 percent, but no higher, for the Veteran's 
service-connected cervical spine disability, have been met.  As 
noted above, in order to warrant a higher evaluation, the Veteran 
would have to be found to have forward flexion of the cervical 
spine 15 degrees or less; or, favorable anklyosis of the entire 
cervical spine.  Reviewing the relevant evidence of record from 
this period, during the Veteran's March 2005 VA examination, he 
was found to have cervical spine flexion to 20 degrees, 
insufficient to warrant an increased evaluation.  However, a 
report of neurology consultation dated November 2006 indicates 
that the Veteran had only "about" 10 degrees of flexion.  
Further, a January 2007 report of neurology consultation 
indicates that the Veteran had range of motion of only "a few 
degrees in any direction."  Resolving all doubt in favor of the 
Veteran, the Board finds that the preponderance of the evidence 
of record indicates that the Veteran's cervical spine had 
limitation of motion during this period of forward flexion of 15 
degrees, or less, such that a 30 percent rating would be 
warranted.

However, as noted above, in order to warrant a higher evaluation, 
the Veteran would have to be found to have unfavorable ankylosis 
of the entire cervical spine.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  While as 
described above the Veteran's limitation of motion during this 
period has been significant, at worst he was still able to 
achieve a few degrees of cervical spine motion in any direction.  
It is thus manifest that the Veteran's cervical spine is not 
immobile.  Accordingly, the Veteran's service-connected cervical 
spine disability does not warrant a 40 or 100 percent rating 
under the General Rating Formula for Diseases and Injuries of the 
Spine prior to November 3, 2009.

The Board also finds that the criteria for an evaluation in 
excess of 30 percent for the Veteran's cervical spine disability, 
have not been met beginning November 3, 2009.  As noted above, in 
order to warrant a higher evaluation, the Veteran would have to 
be found to have unfavorable ankylosis of the entire cervical 
spine.  While the Veteran's limitation of motion is significantly 
limited, there is simply no indication that the Veteran has, at 
any time, been found to have an anklyosed cervical spine.  The 
Veteran's November 2009 VA examination specifically indicates 
that the Veteran had cervical spine range of motion of 10 degrees 
of extension, 5 degrees of flexion, 10 degrees of right rotation, 
and 10 degrees of lateral bending bilaterally.  While the Veteran 
could not rotate to the left, as the Veteran was able to move in 
all other directions, his cervical spine is clearly not 
ankylosed.  Indeed, the examiner specifically commented that the 
Veteran "does not have ankylosis."  As there is no evidence of 
record of ankylosis of the cervical spine, the Board finds that 
the criteria for a 40 percent rating for this period are not met.  
Nor is there evidence of ankylosis of the entire spine to warrant 
a 100 percent rating.

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2009).  See DeLuca, supra.

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the 
Court determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to consider 
whether 38 C.F.R. § 4.40 and 4.45 are applicable.

As explained above, a higher schedular rating is not available in 
the absence of unfavorable ankylosis.  The medical and other 
evidence of record does not suggest that any loss of function 
caused by pain amounts to immobility of the cervical spine.  
Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45.

The Veteran has testified as to symptoms of numbness in the upper 
extremities and headaches associated with his cervical spine 
disability.  See the February 2006 hearing transcript.  However, 
neurological examinations conducted during the course of this 
appeal demonstrate no neurological symptomatology related to his 
cervical spine disability.  Specifically, the November 2006 VA 
examination report demonstrated normal sensory testing, and deep 
tendon reflexes (DTRs) 1+ in the upper extremities.  The January 
2007 VA examiner found "no evidence of neurological disorder at 
the present time involving the spinal cord."  Finally, the 
November 2009 VA examiner, who reviewed private magnetic 
resonance imaging (MRI) studies of the cervical spine, determined 
there were "no cervical spinal cord abnormalities."  There is 
no competent medical evidence to the contrary.  Therefore an 
additional separate rating based on neurologic symptomatology is 
not warranted at any time during the course of the appeal.

In deciding this appeal, the Board has considered whether the 
Veteran is entitled to higher evaluations for separate periods 
based on the facts found during the appeal period.  See Hart v. 
Mansfield, supra.  As the disability has remained relatively 
stable at this increased level, however, staged ratings are not 
appropriate.

The evidence of record does not raise the matter of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  That 
regulation applies when the rating schedule is inadequate to 
compensate for the average impairment of earning capacity for a 
particular disability.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional or unusual disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

Here, the General Rating Formula for Disease and Injuries of the 
Spine reasonably describes the Veteran's disability level and 
symptomatology.  Furthermore, the competent evidence does not 
demonstrate that his cervical spine disability causes marked 
interference with the Veteran's activities of daily living, over 
and above what it is contemplated by the schedule.  The Board 
specifically recognizes the Veteran's report to the November 2009 
VA examiner that he had to occasionally miss work due to cervical 
spine pain.  However, these symptoms are contemplated by the 30 
percent rating assigned.  He does continue to be able to work 
full time, without requiring frequent hospitalizations, or 
otherwise manifesting impairment that is unrecognized by the 
schedule.  As this Veteran's disability picture is contemplated 
by the rating schedule, the assigned schedular evaluation is 
adequate.  See Thun v. Peake, supra.  Referral for extraschedular 
consideration is not warranted.

Entitlement to service connection for a lumbar spine disability.

The Veteran contends that service connection is warranted for a 
lumbar spine disability.  Essentially, the Veteran argues that 
his current lumbar spine disability was caused either by the same 
accident in service that injured his cervical spine, and for 
which he is service connected, or that his lumbar spine 
disability is secondary to his service connected cervical spine 
disability.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition. Such 
evidence must be medical unless it relates to the condition as to 
which, under Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic then 
generally a showing of continuity of symptomatology after service 
is required for service connection.

Service connection may also be granted for chronic disorders, 
such as arthritis, when manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2009).  
Secondary service connection may be established for a disorder 
which is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Court has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for a lumbar spine 
disability.  In this regard, the Board notes that the entirety of 
the medical evidence of record indicates that the Veteran's 
lumbar spine disability is not due to service or secondary to his 
service connected cervical spine disability.  The Board notes 
that, while there are medical records concerning the Veteran's 
cervical spine injury in service, the Veteran's service treatment 
and examination records show no complaints of, or treatment for, 
any specific lumbar spine disability.  While the Veteran 
occasionally complained of low back pain in service, this was 
generally found to be due to acute muscle strain, and the Veteran 
was not diagnosed with any chronic lumbar spine disability during 
service.  The earliest evidence of record showing a diagnosed 
chronic lumbar spine disability are private treatment records 
from 2003, 24 years after the Veteran's separation from service, 
which show mild spurring and mild degenerative joint disease of 
the lumbar spine, well beyond the period for presumptive service 
connection for arthritis.  See 38 C.F.R. §§ 3.307, 3.309 (2009); 
see also Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed 
sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints). 

The Veteran also had several VA examinations during the course of 
this appeal.  In a March 2005 report of VA spinal examination, 
the Veteran was examined and X-rayed, and found to have minimal 
degenerative changes of the lumbosacral spine.  The examiner at 
that time indicated that in his opinion, it was NOT as least as 
likely as not that the Veteran's minimal degenerative changes as 
noted on X-ray were related to his cervical injury in service.  
The examiner stated that in his opinion, the changes were a 
consequence of the aging factor.  The examiner felt that while 
the Veteran may have complained of back pains during service, 
these were ascribed to an acute muscular strain.  The examiner 
also noted that the Veteran's alleged pain level and negligible 
range of motion appeared disproportionate to any objective 
findings.

At the time of the November 2009 VA examination, the Veteran was 
found to have degenerative disc disease of the lumbar spine.  The 
examiner indicated that, based on his examination and review of 
the records, he did not think it likely that the Veteran's low 
back disorder was directly related to active duty, or was caused 
or aggravated by the Veteran's service-connected cervical spine 
disability.  The examiner stated that it was more likely that the 
Veteran's degenerative disc disease of the lumbar spine was 
related to his aging and natural progression.

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO, the Veteran's statements to VA examiners, 
or his personal hearing testimony.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006).  However, while lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because laypersons are not trained in the field of 
medicine, they are not competent to provide opinions relating to 
the etiology of diseases or disabilities.  Id; see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
Board will give more credence to the medical evidence found in 
the record than these lay assertions.

Thus, the preponderance of the medical evidence of record 
indicates that the Veteran's current lumbar spine disability is 
not related to service or his service-connected cervical spine 
disability.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to a 30 percent rating for cervical spine fracture 
residuals of C1 and C2, but no higher, prior to November 3, 2009, 
is granted; entitlement to a rating greater than 30 percent 
disabling from November 3, 2009 is denied.

Entitlement to service connection for degenerative joint disease 
of the lumbar spine, to include as secondary to the Veteran's 
service connected cervical spine disorder, is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


